DETAILED ACTION
This is final office action on the merits in response to the application filed on 10/19/2021. 
Claims 3-12, 15-17 and 21-23 have been cancelled by the applicant.
Claim 1-2, 13-14, 18-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection under 35 USC § 101:
The applicant asserts that the claims do not recite an abstract idea. The examiner respectfully disagrees. The claims, with amendment, recite a process that collecting power consumption information from a local store, determining if the store open or close based on the collected information, and mapping the status (open/close) of the store on portal site. In summary, the recites a process of monitoring and collecting the electric power data of the store in real-time, analyzing the data, and displaying the results. Although comparison to ineligible abstract ideas is no longer used in the 2019 PEG analysis, for purposes of illustrating the validity of the finding at Step 2A, prong 1 of the 2019 PEG analysis that the present claims recite an abstract idea, the examiner notes the similarities between the present claims and the claims found to be ineligible in Electric Power Group, LLC v. Alstom S.A., Case No. 2015-1778 (August 1, 2016). 
Rejection under 35 USC § 103:
The applicant asserts that Sanderford does not teach “a unique identifier of corresponding local goods or service provider”. The examiner respectfully disagrees. Sanderford is monitoring the load information of a home or a facility and relaying the load information to various third party. Even though Sanderford does not specifically disclose a unique ID corresponding to the home or the facility, it would be understood a unique ID would be associated to the home or facility in order to monitor, collect and relay the load information. Therefore, Sanderford teaches a unique id.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 7, 12-14, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1-2, 7, 12-14 and 20 are directed to a system comprising a memory and a processor, claims 18-19 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) commercial activities. Specifically, the claims recite “a power consumption information collection …. configured to collect power consumption information of at least one local goods or services provider; an electricity meter installed in the local goods or service provider, periodically measuring an amount of power consumption of the local goods or services provider, and providing measured power consumption information and a unique identifier of corresponding local goods or services provider to the power consumption 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of processor merely use(s) a computer as a tool to perform an abstract idea. Specifically, processor perform(s) the steps or functions of collecting power consumption information of a facility, analyzing the information, determining whether the facility is open or closed based on if the power consumption increment or decrement exceed threshold. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial activities. As discussed above, taking the claim elements separately, processor perform(s) the steps or functions of collecting power consumption information of a facility, analyzing the information, determining whether the facility is open or closed based on if the power consumption increment or decrement exceed threshold. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial activities. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 13-14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Jin Woo (KR 1020090020043; hereinafter, "Kim") and further in view of Sanderford, JR. (US 20110301894 A1; hereinafter, "Sanderford").
With respect to claim 1 and 18:
Kim teaches a system for providing information on the current state of business of a local goods or services provider, the system comprising:
a power consumption information collection processor configured to collect […] information of at least one local goods or services provider; 
a power consumption information analysis processor configured to analyze the […] information collected by the power consumption information collection unit and extracting information on […] of the local goods or services provider; 
a business open-or-closed determination processor configured to determine whether the local goods or services provider is open or closed for business at a predetermined point in time, based on the […] of the local goods or services provider and the business open-or-closed determination processor provides information on whether the local goods or services provider is open or closed for business based on the determination;
an information mapping processor configured to map the information on whether the local goods or services provider is open for business received from the business open-or-closed determination processor with the unique identifier of the corresponding local goods or services provider; and an information providing processor provide information mapped by the information mapping processor to a user in a portal site, or the like. (The guide server comprises each medical institution location information, the database storing the traffic information and map, the opening from each medical institution system. receiving the closing information and mobile terminal and it searches the medical institution of state in the database and transmits the second location information and traffic information with the target mobile terminal among the opening while it is adjacent in the first location. See at least Page 6, Last Paragraph to Page 7, 1st Paragraph). 
wherein, the business open-or-closed determination processor determines that the local goods or services provider is open for business, when: […] of the local goods or services provider […]; 
the business open-or-closed determination processor determines that the local goods or services provider is closed for business when: (b) […] of the local goods or services provider […]. (For example, party is shown up at party desk in hospital or the pharmacy and in case of being in duty the lighting device (120) is lit and the lighting device (120) is turned off in case of altogether leaving the office. Therefore the opening information is th Paragraph). Kim discloses a system of determining if a hospital is open or not based on the power of lighting device.

Kim does not teaches the following limitations, however, Sanderford teaches:
an electricity meter installed in the local goods or service provider, periodically measuring an amount of power consumption of the local goods or services provider, and providing measured power consumption information and a unique identifier of corresponding local goods or services provider to the power consumption collection processor; collect power consumption information; analyze the power consumption information; determine […], (i) based on the amount of power consumption […]. (As illustrated in step 100, the system initially receives the current and voltage profile from the facility. In the embodiment shown in FIG. 1, the current and voltage profile is for each of the loads 16a-16n that exists at the facility. Once the current and voltage profiles are received from the facility being monitored, the operating components within the electricity meter 12 identify a triggering event, as illustrated in step 101. As described with reference to FIG. 3, a triggering event may be a sudden increase in the 
determines that […], when: (a) a degree of increment in the amount of power consumption of […] per unit time exceeds a preset second threshold value; determines that […] when: (b) a degree of decrement in the amount of power consumption of the […] per unit time exceeds a preset third threshold value. (As described with reference to FIG. 3, a triggering event may be a sudden increase in the power consumption at the facility, which signifies the activation of an additional electrical load. Triggering events may also include decreases and other changes in the power consumption at the facility. In one embodiment, the triggering event is a change in the power consumption of a facility above a threshold value. It is contemplated that the threshold value may be a percentage increase in the power consumption, which indicates the activation of a relatively large power consuming load. See at least Paragraph [0053])
Kim disclose a system to determine operational status of facilities based on if the lighting device in the facilities is turned on (power being consumed). Sanderford teaches a monitoring system to identify specific types of loads of a facility and communicate the identified load information to interested parties to analyze the information for a utility to better predict and manage peak and average electricity consumption over the year or for use in directed sales campaigns and discount promotions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Kim with the technique of determining and analyzing power consumption rate as disclosed by Sanderford to improve the accuracy as the power consumption information will be more informative 
Claim 18, a method with the same scope as claim 1, is rejected.
Note: The examiner interprets “is open for business” and “is closed for business” in the last two limitations of the independent claim are interpreted to mean “is open[ing] for business” or “open[s] for business,” consistent with determining an instantaneous rate of change of consumption shown in Figure 2b. The technique represented in Figure 2b can detect a point in time when a rate of change of consumption exceeds a threshold, and that is how the claim is being interpreted. The literal interpretation of the claim language would cover determining a duration or timeframe when the facility “is open for business” and that is not possible using the instantaneous rate of change at a point in time as illustrated in Figure 2b.

With respect to claim 2:
Sanderford further teaches wherein when an absolute amount of power consumption measurement value of the local goods or services provider per unit time exceeds a preset first threshold value, the business open-or-closed determination processor determines that the local goods or services provider is open for business. (As described with reference to FIG. 3, a triggering event may be a sudden increase in the power consumption at the facility, which signifies the activation of an additional electrical load. Triggering events may also include decreases and other changes in the power consumption at the facility. In one embodiment, the triggering event is a change in the power consumption of a facility above a threshold value. It is contemplated that the threshold value may be a percentage increase in the power 
With respect to claim 13:
Kim further teaches wherein the information providing processor provides the information on whether the local goods or services provider is open for business using the information on the local goods or services provider and a combination of one or more of a phrase, a diagram, and a color indicating whether the local goods or services provider is open for business. (See at least Fig. 7A-7C). 
With respect to claim 14:
Kim further teaches wherein the information providing processor provides the information on whether the local goods or services provider is open for business to a location of the local goods or services provider, using one or more of a figure and a color, on a map. (The informative section transmits first and second location information, and the map in which the traffic information is indicated as the navigation type to the mobile terminal. See at least Page7, 1st Paragraph). It would have been obvious to one with ordinary skill in the art to understand map and navigation information includes color and figures.
With respect to claim 20:
Kim further teaches wherein the essential operating equipment is bound to be turned on or off when the local goods or services provider is open or closed. (For example, party is shown up at party desk in hospital or the pharmacy and in case of being in duty the lighting device (120) is lit and the lighting device (120) is turned off in case of altogether leaving the office. See at least
Page 10, 5th Paragraph)
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Jin Woo (KR 1020090020043; hereinafter, "Kim") and further in view of Sanderford, JR. (US 20110301894 A1; hereinafter, "Sanderford") and Inoue et al. (US 20130326250 A1; hereinafter, "Inoue") and Bansal et al. (US 20100250118 A1; hereinafter, "Bansal").
With respect to claim 19:
Kim in view of Sanderford does not teach predicting a business opening/closing time of the local goods or services provider. However, Bansal teaches predicting a business opening/closing time of the local goods or services provider. (Data warehouse component 308 stores current utility usage data, as well as historical utility usage pattern data, which are provided by utility metering devices located at or near the points of interest. In addition, data warehouse 308 may also store other types of data, which service component 314 uses to calculate the probability that a particular point of interest is open at a given point in time. See at least Paragraph [0049]). 
Kim in view of Inoue disclose a system to collect the power consumption information to determine open/close information of facilities. Bansal teaches a method to calculate (i.e. predict) a point of interest (i.e. restaurant) is open at a given point in time based on current and historical utility usage data. It would have been obvious to one with ordinary skill in the art to utilize the power consumption information collected in the system of Kim in view of Inoue as input to calculate (i.e. predict) open/close time as taught by Bansal since the algorithm/function also uses the power consumption to conclude the status of a facility and the claimed invention is merely a combination of old elements, and in the combination each element merely would 

Kim in view of Sanderford does not teach integrating the information on whether the local goods or services provider is open for business and the information on the business opening/closing time. However, Inoue teaches integrating the information on whether the local goods or services provider is open for business and the information on the business opening/closing time. (The period specification unit 104 holds information indicating whether or not the electrical appliance 1006 which is the current target for the period specification processing is currently in the operation period. At the time of obtaining the value of the measured power consumption, the period specification unit 104 determines, based on the held information, whether or not the electrical appliance 1006 is currently in the operation period (S602). See at least Paragraph [0063]-[[0064] and Fig. 7a-8). 
Kim discloses determine status of a facility based on the status of lights, a status of lights can be reasonably understood to be a form of electricity being consumed. Inoue detects power consumption information and make determination based upon it. Both Kim and Inoue make determinations based on electric power being consumed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Inoue since detailed power consumption information more information when making determination comparing to status of lights.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685